FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BRUNO DELGADO-ORTIZ; VERONICA            
VASQUEZ-INIGUEZ,                                 No. 09-72993
                       Petitioners,              Agency Nos.
               v.                               A096-353-145
ERIC H. HOLDER JR., Attorney                     A096-353-146
General,                                          OPINION
                      Respondent.
                                         
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                 Submitted February 8, 2010*
                   San Francisco, California

                       Filed April 6, 2010

    Before: William C. Canby, Jr., Ronald M. Gould, and
            Richard C. Tallman, Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                               5493
                  DELGADO-ORTIZ v. HOLDER               5495




                        COUNSEL

Joubin Nasseri, Nasseri Law Group, Los Angeles, California,
for the petitioners.

Eric H. Holder Jr. & Ari Nazarov, United States Department
of Justice, Civil Division, Washington, D.C., for the respon-
dent.


                         OPINION

PER CURIAM:

   Bruno Delgado-Ortiz (“Delgado-Ortiz”) and Veronica
Vasquez-Iniguez (“Vasquez-Iniguez”) (collectively “Petition-
ers”) are natives and citizens of Mexico. They petition for
review of the Board of Immigration Appeals’ (“BIA”) final
5496               DELGADO-ORTIZ v. HOLDER
order denying their motion to reopen to apply for asylum,
withholding of removal, and relief under the United Nations
Convention Against Torture (“CAT”). We have jurisdiction
under 8 U.S.C. § 1252(b) to review the BIA’s denial of a
motion to reopen. See Singh v. Ashcroft, 367 F.3d 1182, 1185
(9th Cir. 2004). Because we find that the BIA did not abuse
its discretion in determining that Petitioners did not present a
prima facie case and that Petitioners’ proposed social group,
“returning Mexicans from the United States,” was too broad
to qualify for the requested relief, we deny the petition for
review.

                               I.

   Delgado-Ortiz and Vasquez-Iniguez, husband and wife,
entered the United States in February 1993 and January 1992,
respectively, without admission or parole after inspection by
an immigration officer. The government issued Notices to
Appear on June 27, 2003, and Petitioners conceded remov-
ability at the initial removal hearing. Petitioners withdrew
their previously-filed applications for asylum, withholding of
removal, and CAT protection, but applied for cancellation of
removal under Section 240A(b)(1) of the Immigration and
Nationality Act (“INA”), 8 U.S.C. § 1229b(b)(1), and volun-
tary departure under Section 240B(b) of the INA, 8 U.S.C.
§ 1229c(b). An immigration judge denied Petitioners’ applica-
tions for cancellation of removal and granted Petitioners vol-
untary departure in an order dated April 19, 2006. On
December 6, 2007, the BIA dismissed Petitioners’ appeal,
agreeing with the immigration judge that they did not qualify
for cancellation of removal because they failed to show that
their removal would result in exceptional and extremely
unusual hardship to their qualifying relatives, namely their
United States citizen daughter and Vasquez-Iniguez’s lawful
permanent resident mother. The BIA granted Petitioners per-
mission to voluntarily depart from the United States.

   Petitioners did not depart, and on February 4, 2008, Peti-
tioners filed a timely motion to reopen seeking to introduce
                   DELGADO-ORTIZ v. HOLDER                  5497
new hardship evidence and to reapply for protection under the
CAT. The BIA denied the motion to reopen on April 24,
2008.

   Petitioners filed a second motion to reopen on February 4,
2009—based on allegedly new country conditions—seeking
to reapply for asylum, withholding of removal, and protection
under the CAT. Petitioners asserted they belong to a particular
social group: Mexicans returning home from the United States
who are targeted as victims of violent crime as a result. Certi-
fied Administrative Record (“AR”) 15-16. Petitioners claimed
that the authorities in Mexico do nothing to protect this partic-
ular class of Mexicans. AR 16. In support of their motion,
Petitioners submitted declarations, news articles describing
current violence in Mexico primarily associated with drug
trafficking and drug cartels, as well as a new asylum applica-
tion. AR 29-57. Because their second motion to reopen was
based on allegedly new country conditions, Petitioners argued
that the time limitations set on motions to reopen did not
apply. AR 20.

  The BIA held that Petitioners’ second motion to reopen
was untimely and number-barred, and Petitioners failed to
demonstrate changed country conditions. AR 8-9. Further, the
BIA held that, even if changed country conditions existed,
Petitioners failed to demonstrate prima facie eligibility for the
requested relief. AR 9. On those grounds, the BIA denied the
motion.

                               II.

   We review for an abuse of discretion the BIA’s denial of
a motion to reopen. Perez v. Mukasey, 516 F.3d 770, 773 (9th
Cir. 2008). Motions to reopen are disfavored due to the
“strong public interest in bringing litigation to a close.” See
INS v. Abudu, 485 U.S. 94, 107 (1988). They are particularly
disfavored in immigration proceedings, where “every delay
works to the advantage of the deportable alien who wishes
5498                  DELGADO-ORTIZ v. HOLDER
merely to remain in the United States.” INS v. Doherty, 502
U.S. 314, 323 (1992); see Lainez-Ortiz v. INS, 96 F.3d 393,
395 (9th Cir. 1996). A motion to reopen will not be granted
unless the respondent establishes a prima facie case of eligi-
bility for the underlying relief sought. See Ordonez v. INS,
345 F.3d 777, 785 (9th Cir. 2003).

                                   III.

   As case law in this circuit makes clear, the Petitioners’
motion to reopen failed to demonstrate prima facie eligibility
for the relief requested. Petitioners assert they qualify for asy-
lum because they have a well-founded fear of persecution on
account of their membership in a particular social group, spe-
cifically “returning Mexicans from the United States.” Peti-
tioners’ evidence included a joint declaration stating their fear
of returning to Mexico and relating the experience of a rela-
tive who returned to Mexico for a visit. The relative was “at-
tacked by several delinquents,” who “told him to give them
everything he had.” AR 24. Further, the declaration states that
“some delinquents” broke into another relative’s house
because they saw that a resident of the United States “had
arrived on vacation in Mexico to visit.” AR 24-25. Finally,
the declaration states that Petitioners know people who “have
gone to Mexico on vacation” and were “robbed” and had
“their belongings stolen and were beaten.” AR 25.

   In response to an order to show cause issued by this court,
Petitioners argue that the standard for establishing a prima
facie case in a motion to reopen is much lower than what is
required to obtain the requested relief. See Petitioners’ Reply
to Show Cause (“Petitioners’ Reply”), filed October 6, 2009,
p. 14. Petitioners argue that they have demonstrated a prima
facie case and are entitled to have a hearing on their applica-
tions for relief. See Petitioners’ Reply, p. 12.1
  1
    Respondent argues in the motion for summary disposition that the peti-
tion for review should be denied because the motion to reopen was
                      DELGADO-ORTIZ v. HOLDER                       5499
   [1] Asylum is not available to victims of indiscriminate
violence, unless they are singled out on account of a protected
ground. See Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001).
We have held that the key to establishing a particular social
group is ensuring that the group is narrowly defined. See
Ochoa v. Gonzales, 406 F.3d 1166, 1170-71 (9th Cir. 2005).
Further, when seeking to define such a group, “[v]arious fac-
tors, such as immutability, cohesiveness, homogeneity, and
visibility, are helpful in various contexts,” but we should also
follow the “traditional common law approach, looking at
hypothetical cases and commonalities in cases that go one
way or the other.” Donchev v. Mukasey, 553 F.3d 1206, 1220
(9th Cir. 2009).

   [2] Accordingly, we look to similar cases involving the
type of broad social group alleged by Petitioners. In Ochoa,
we held that business owners in Colombia who had rejected
demands by narcotics traffickers to participate in illegal nar-
cotics activity did not qualify as a particular social group.
Ochoa, 406 F.3d at 1171. In Donchev, we held that friends of
Roma individuals or of the Roma generally are not a particu-
lar social group. Donchev, 553 F.3d at 1220. Finally, we have
determined that young men in El Salvador resisting gang vio-
lence are not a particular social group. See Santos-Lemus v.
Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008). We conclude
that Petitioners’ proposed social group, “returning Mexicans
from the United States,” is analogous to these cases and is too
broad to qualify as a cognizable social group. Certainly,
“[i]ndividuals falling within the parameters of this sweeping
demographic division naturally manifest a plethora of differ-
ent lifestyles, varying interests, diverse cultures, and contrary
political leanings.” Ochoa, 406 F.3d at 1171 (quoting
Sanchez-Trujillo v. INS, 801 F.2d 1571, 1577 (9th Cir. 1986)).

untimely and number-barred, and Petitioners do not challenge this in their
petition. Because we conclude that Petitioners did not establish a prima
facie case for relief, we do not address the arguments of timeliness or
numerical bar.
5500               DELGADO-ORTIZ v. HOLDER
Notably, in their reply, Petitioners argue that members of their
proposed social group are “easily identified,” but they do not
address at all the issue of the breadth of the proposed group.
Petitioners’ Reply, pp. 18-19.

   [3] As for their claim for withholding of removal, to qual-
ify Petitioners must prove it is “more likely than not” that
they will be persecuted on account of a statutorily-protected
ground. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.
2001). As we have already held that the BIA did not err in
holding that the particular social group identified by the Peti-
tioners is insufficient to merit asylum protection, we also hold
that Petitioners fail to present a prima facie case for withhold-
ing of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156
(9th Cir. 2003) (holding that an applicant who fails to satisfy
the lower standard of proof for asylum necessarily fails to sat-
isfy the more stringent standard for withholding of removal).
Accordingly, Petitioners’ motion to reopen did not establish
prima facie eligibility for asylum or withholding of removal.

   [4] Finally, with regard to their application for protection
under the CAT, Petitioners must establish that it is more
likely than not that they would be tortured if returned to Mex-
ico. 8 C.F.R. § 208.16(c)(2); Soriano v. Holder, 569 F.3d
1162, 1167 (9th Cir. 2009). Petitioners’ generalized evidence
of violence and crime in Mexico is not particular to Petition-
ers and is insufficient to meet this standard. Thus, Petitioners
also failed to establish prima facie eligibility for protection
under the CAT. Nuru v. Gonzales, 404 F.3d 1207, 1216 (9th
Cir. 2005).

   In conclusion, Petitioners failed to demonstrate that reopen-
ing their case was warranted. The BIA did not abuse its dis-
cretion by so holding. Respondent’s motion for summary
disposition is granted.

                              IV.

  The motion to proceed in forma pauperis is granted. The
Clerk shall amend the docket to reflect this status. All other
                   DELGADO-ORTIZ v. HOLDER                5501
pending motions are denied as moot. The temporary stay of
removal shall continue in effect until issuance of the mandate.

  PETITION FOR REVIEW DENIED.